Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-24, 32-33 and 47-54, drawn to a modified membrane type serine protease 1 (MTSP-1) polypeptide, comprising: one or more amino acid modifications selected from among D60bT, F60eS or R, Y60gW, ins97aV, D96K, F97G, G151H or N and Q192T, whereby the modified MTSP-1 polypeptide has increased activity/specificity for a complement protein compared to the unmodified active form of the MTSP-1 polypeptide, wherein: the amino acid modifications are selected from among replacements, insertions and/or deletions in the unmodified MTSP-1 polypeptide; the complement protein is C3; the modified MTSP-1 polypeptide cleaves a target site in C3 that inactivates C3 to thereby inhibit or reduce complement activation; residues are numbered by chymotrypsin numbering; corresponding residues are determined by alignment and chymotrypsin numbering; and the unmodified MTSP-1 polypeptide comprises the sequence of amino acids set forth in any of SEQ ID NOs: 1-4, or a catalytically active fragment or form thereof that includes the amino acid modification position(s), classified in C12Y304/00.
s 25-31, drawn to a nucleic acid molecule, comprising a sequence of nucleotides encoding a modified MTSP-1 polypeptide of claim 1, classified in C12N9/6424. 
Claims 34 and 36-42, drawn to a method of treating a disease or condition mediated by or involving complement activation, comprising administering to a subject a modified MTSP-1 polypeptide of claim 1, wherein inhibition of complement activation effects treatment or amelioration of the disease or condition, classified in C12Y304/00.
Claims 35 and 43-46, drawn to a method of treating a disease or condition mediated by or involving complement activation, comprising administering to a subject a nucleic acid of claim 25, wherein inhibition of complement activation effects treatment or amelioration of the disease or condition, classified in C12N9/6424.

This application contains claims directed to the following patentably distinct species: D60bT, F60eS or R, Y60gW, ins97aV, D96K, F97G, G151H or N and Q192T.  The species are independent or distinct because each of the mutation is structurally distinct.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims are 1-54 generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

The inventions are distinct, each from the other because of the following reasons:
The inventions I and II, and the inventions III and IV are unrelated.  .  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  The polypeptides (a modified MTSP-1) of invention I and the nucleic acids of invention II, are patentably distinct inventions for the following reasons.   Polypeptides, which are comprised of amino acids that fold into a specific three-dimensional structure, and nucleic acids, which are composed of linear, contiguous purine and pyrimidine units, are structurally distinct molecules.  In addition, while polypeptides of invention I can be made by methods using some, but not all, of the nucleic acids that fall within the scope of invention II, it can also be recovered from a natural source using by biochemical means.  For instance, the polypeptide can be isolated using affinity chromatography. For these reasons, the inventions of groups I and II are patentably distinct.  Furthermore, searching the inventions of I and II together would impose a 
Inventions I and III, and Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the polypeptides, and the nucleic acids of Inventions I and II, respectively, can be used in a materially different process of using that product, i.e., in a process of sequencing the polypeptides or the nucleic acids.
Inventions I and IV, and Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the products of Inventions I and II, cannot be used in, or made by, the processes of Inventions III and IV, respectively.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephonic Election
	During a telephone interview with Stephanie Seidman (the attorney of record), Applicants elected Group I and species: G151H or N and Q192T.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Examiner notes that requirement is deemed proper and is therefore made FINAL.

Rejoinder
Claims 1-10, 12-24, 32-34 and 47-54 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 36-42, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement between Groups I and III as set forth in this Office action is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
		
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/08/2018, 12/20/2018 and 04/03/2020 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 02/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10781435 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Stephanie Seidman on 02/14/2022.  Claims 1-10, 12-24, 32-34, 36-42 and 47-54 are allowed.

1.	(Currently amended) 






A modified membrane type serine protease 1 (MTSP-1) polypeptide comprising: 
a) an amino acid sequence having at least 80% sequence identity to SEQ ID NO: 1 or 3, wherein said amino acid sequence comprises one or more substitution(s) selected from G759H or N, and/or Q802T (equivalent to G151H or N, and Q192T, respectively by chymotrypsin numbering), or
b)  an amino acid sequence having at least 80% sequence identity to SEQ ID NO: 2 or 4, wherein said amino acid sequence comprises one or more substitution(s) selected from G145H or N, and/or Q188T (equivalent to G151H or N, and Q192T, respectively by chymotrypsin numbering); and 
optionally the modified MTSP-1 polypeptide further comprises one or more amino acid modifications selected from D60bT, F60eS or R, Y60gW, ins97aV, D96K, and F97G, by chymotrypsin numbering, wherein:
i) the modified MTSP-1 polypeptide has increased activity/specificity for a complement protein compared to the unmodified active form of the MTSP-1 polypeptide comprising the amino acid sequence set forth in any of SEQ ID NOs: 1-4 or a catalytically active fragment or form thereof;  
ii) the amino acid modifications are selected from replacements, insertions and/or deletions in the unmodified MTSP-1 polypeptide; 
iii) the complement protein is C3; and
iv) the modified MTSP-1 polypeptide cleaves a target site in C3 that inactivates C3 to thereby inhibit or reduce complement activation.
9.	(Currently Amended) The modified MTSP-1 polypeptide of claim 2, further comprising a replacement at one or more of positions corresponding to I41, Q38, F99, and Q192, by chymotrypsin numbering. 
10.	(Currently Amended) The modified MTSP-1 polypeptide of claim 9, comprising a replacement at a position corresponding to I41, by chymotrypsin numbering, wherein the replacement is S, D, R, or E.
11. 	(Canceled) 
12. 	(Currently Amended) The modified MTSP-1 polypeptide of claim 1, comprising modifications corresponding to I41E/F99L/C122S/G151N/Q192T, or I41D/C122S/G151N/Q192T, or I41S/F99L/C122S/G151N/Q192V, or I41R/F97T/Ins97aE/T98G/F99L/C122S/G151N/Q175L/Q192E, or I41R/F97T/Ins97aE/T98G/F99L/C122S/G151N/Q175L/Q192D, or I41D/Y59F/D96E/F99L/C122S/G151N/Q192T, or I41D/Y59F/C122S/G151N/Q192T, or comprising the same modifications except wherein C122S is C122C, by chymotrypsin numbering.
13.	(Currently Amended) The modified MTSP-1 polypeptide of claim 1, comprising modifications corresponding to any of:
I41R/F97T/Ins97aE/T98G/F99L/C122S/G151N/Q175L/Q192E, or
Q38H/I41A/D60bV/F60eR/Y60gW/F97T/ins97aE/T98G/F99L/C122S/G151N/Q175L/Q192D, or

Q38H/I41S/D60bT/F60eS/Y60gW/F97D/ins97aV/T98P/F99L/C122S/G151N/Q175L/Q192D, or
Q38H/I41A/D60bV/F60eR/Y60gW/D96I/F97Y/ins97aN/T98G/F99L/C122S/G151N/Q175L/Q192D, or
Q38H/I41A/D60bV/F60eR/Y60gW/D96P/F97W/ins97aN/T98G/F99L/C122S/G151N/Q175L/Q192E, or
Q38H/I41A/D60bV/F60eR/Y60gW/D96I/F97N/T98G/F99L/C122S/G151N/Q175L/Q192D, or
Q38H/I41S/D60bT/F60eS/Y60gW/D96K/F97D/ins97aA/T98P/F99L/C122S/G151N/Q175L/Q192D, or
I41E/F99L/C122S/G151N/Q192T, or 
I41D/C122S/G151N/Q192T, or 
I41S/F99L/C122S/G151N/Q192V, or  
I41D/Y59F/D96E/F99L/C122S/G151N/Q192T, or 
I41D/Y59F/C122S/G151N/Q192T, or
I41T/F97W/F99L/C122S/G151N/Q175M/Q192G/D217L, or
I41G/F97S/F99L/C122S/G151N/Q175L/Q192G/D217I, or
I41T/F97L/F99L/C122S/G151N/Q175S/Q192S/D217W, 
or the same modifications except C122S is not modified and is C122C, by chymotrypsin numbering.
, by chymotrypsin numbering, wherein the unmodified MTSP-1 polypeptide comprises the protease domain of SEQ ID NO:2 or SEQ ID NO:4.
15.     (Currently Amended) The modified MTSP-1 polypeptide of claim 1, wherein the modified MTSP-1 polypeptide comprises the sequence of amino acid residues set forth in any of SEQ ID NOs: 6, 21, 41, 42, 44-46, 48289, 293, 297, 301-308, 317-319, 323-325, 327-503, 506, 509-512521, 522, 525539-544, 548-550561567-571, 576-582, 586, 587, 590, 592, 594, 596[[, ]]-598, 600-609, 612, 629, 631, 635, 638-, by chymotrypsin numbering.
16.     (Currently Amended) The modified MTSP-1 polypeptide of claim 1, wherein the modified MTSP-1 polypeptide comprises the sequence of amino acid residues set forth in any of SEQ ID NOs: , 44-46, 289, 306, 319, 324, 329, 330, 332, 335, 337, 339, 340, 344, 345, 375, 377, 379, 380, 398, 400, 408-416, 419, 420, 424-438, 440, 441, 443, 447-450, 453, 455, 465-467, 469-474, 476, 478, 481, 484, 487, 488, 491, 493-496, 568, 569, 612, 635, 638, 641, 642, 686 and 689, or the same sequences, except the residue at position C122 is C, by chymotrypsin numbering.
polypeptide comprises the sequence of amino acids set forth in SEQ ID NO:42, or the same sequence, except the residue at position C122 is C (Cys), by chymotrypsin numbering. 
23.	(Currently Amended) A fusion protein, comprising [[a]]the modified MTSP-1 polypeptide of claim 1 or a catalytically active portion of [[a]]the modified MTSP-1 polypeptide of claim 1 that is linked to a multimerization domain or a protein transduction domain (PTD) or to a Small Ubiquitin-like Modifier (SUMO) tag.
24.	(Currently Amended) The fusion protein of claim 23, wherein the modified MTSP-1 polypeptide comprises the modifications I41D/C122S/G151N/Q192T, or I41S/F99L/C122S/G151N/Q192V, or I41D/G151N/Q192T, or I41S/F99L/G151N/Q192V, by chymotrypsin numbering.
25.-31.	(Canceled)
32.	(Currently Amended) The modified MTSP-1 polypeptide of claim 20, wherein the modified MTSP-1 polypeptide comprises the modifications I41D/C122S/G151N/Q192T, or I41S/F99L/C122S/G151N/Q192V, or I41D/G151N/Q192T, or I41S/F99L/G151N/Q192V, by chymotrypsin numbering.
	33.	(Currently Amended) A pharmaceutical composition, comprising [[a]]the modified MTSP-1 polypeptide of claim 1 in a pharmaceutically acceptable vehicle.
34.	(Currently Amended) A method of treating a disease or condition mediated by or involving complement activation, comprising administering to a subject [[a]]the modified MTSP-1 polypeptide of claim 1, wherein inhibition of complement activation effects treatment or amelioration of the disease or condition.

	42. 	(Currently Amended) The method of claim 34, wherein the encoded modified MTSP-1 polypeptide comprises the sequence of amino acid residues set forth in SEQ ID NO:42, or the sequence of amino acids of SEQ ID NO:42 except that residue at the position corresponding to C122 is C (cysteine), by chymotrypsin numbering.
	43.-46.	(Canceled)

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Madison et al. (US Patent Application Publication No. 2007/0093443, see IDS (also see sequence search result under Result 5 in 20220208_151219_us-17-066-398-3q802t.minpct80.rag. available in SCORE, which has been provided below for Applicants’ convenience) teaches a modified MTSP-1 having 99.8% sequence identity to Applicants’ SEQ ID NO: 3, wherein the position Q802 is V, the Examiner has found no teaching or suggestion in the prior art directed to a modified membrane type serine protease 1 (MTSP-1) polypeptide comprising: a) an amino acid sequence having at least 80% sequence identity to SEQ ID NO: 1 or 3, wherein said amino acid sequence comprises one or more substitution(s) selected from G759H or N, and/or Q802T (equivalent to G151H or N, and Q192T, respectively by chymotrypsin numbering), or b)  an amino acid sequence having at least 80% sequence identity to SEQ ID NO: 2 or 4, wherein said amino acid sequence comprises one or more substitution(s) selected from G145H or N, and/or Q188T (equivalent to G151H or N, and Q192T, respectively by chymotrypsin numbering); and optionally the modified MTSP-1 polypeptide further 
i) the modified MTSP-1 polypeptide has increased activity/specificity for a complement protein compared to the unmodified active form of the MTSP-1 polypeptide comprising the amino acid sequence set forth in any of SEQ ID NOs: 1-4 or a catalytically active fragment or form thereof;  
ii) the amino acid modifications are selected from replacements, insertions and/or deletions in the unmodified MTSP-1 polypeptide; 
iii) the complement protein is C3; and
iv) the modified MTSP-1 polypeptide cleaves a target site in C3 that inactivates C3 to thereby inhibit or reduce complement activation.  
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
RESULT 5
AFY31121
ID   AFY31121 standard; protein; 855 AA.
XX
AC   AFY31121;
XX
DT   26-JUL-2007  (first entry)
XX
DE   Modified human MT-SP1 polypeptide SEQ ID NO:405.
XX
KW   complement pathway; complement inhibitor; non-complement protease;
KW   scaffold protease; pharmaceutical; therapeutic; vasotropic; nootropic;
KW   neuroprotective; nephrotropic; muscular-gen.; immunosuppressive;
KW   gastrointestinal-gen.; cns-gen.; cerebroprotective; cardiovascular-gen.;
KW   cardiant; antirheumatic; antiinflammatory; antibacterial; antiasthmatic;
KW   antiarthritic; sepsis; rheumatoid arthritis; reperfusion injury;
KW   neurodegenerative disease; myocardial infarction; myasthenia gravis;
KW   multiple sclerosis; membranous glomerulonephritis;
KW   inflammatory bowel disease; inflammation; guillain barre syndrome;
KW   cerebrovascular ischemia; cardiovascular disease; asthma;
KW   Alzheimers disease; MT-SP1; matriptase; enzyme; mutein.
XX
OS   Homo sapiens.
OS   Synthetic.

CC PN   US2007093443-A1.
XX
CC PD   26-APR-2007.
XX
CC PF   20-OCT-2006; 2006US-00584776.
XX
PR   21-OCT-2005; 2005US-0729817P.
XX
CC PA   (MADI/) MADISON E L.
CC PA   (NGUY/) NGUYEN J.
CC PA   (RUGG/) RUGGLES S W.
CC PA   (THAN/) THANOS C.
XX
CC PI   Madison EL,  Nguyen J,  Ruggles SW,  Thanos C;
XX
DR   WPI; 2007-475383/46.
DR   N-PSDB; AFY31197.
XX
CC PT   Method of modulating complement activation comprises contacting a non-
CC PT   complement protease with target substrates of a complement pathway.
XX
CC PS   Claim 28; SEQ ID NO 405; 96pp; English.
XX
CC   The invention relates to a method of modulating complement activation. 
CC   The method comprises contacting a non-complement protease (I) with one or
CC   more target substrates of a complement pathway, where a target substrate 
CC   protein is cleaved such that complement activation in a pathway 
CC   comprising the target substrate is altered. Also described: (1) a method 
CC   for treating a subject with a complement mediated disorder, comprising 
CC   administering (I), where (I) cleaves any one or more target substrates of
CC   a complement pathway such that complement activation in a pathway 
CC   comprising the target substrate is altered; (2) a combination comprising 
CC   (I) that cleaves any one or more complement target substrates of a 
CC   complement pathway such that complement activation in a pathway 
CC   comprising the target substrate is altered, and a second agent or agents 
CC   for treating a complement mediated disorder; (3) a modified non-
CC   complement protease comprising modifications in any one or more amino 
CC   acids of a scaffold protease, where the modified amino acid residue(s) 
CC   increases one or both of specificity for a target substrate or activity 
CC   towards a target substrate, where the target substrate is complement 
CC   protein; (4) a kit comprising the pharmaceutical composition, a device 
CC   for administration of the composition and, optionally, instructions for 
CC   administration; (5) a nucleic acid molecule, comprising a sequence of 
CC   nucleotides that encodes any one of the modified noncomplement proteases;
CC   (6) a vector, comprising the nucleic acid molecule; (7) a cell comprising
CC   the vector; (8) a method of treatment comprising administering to a 
CC   subject the nucleic acid molecule; (9) a pharmaceutical composition, 
CC   comprising a modified non-complement protease; (10) a combination 
CC   comprising the pharmaceutical composition, and a second agent or agents 
CC   for treating a complement mediated disorder; and (11) a fusion protein 
CC   comprising a catalytically active portion of a protease that is fused to 

CC   complement mediated disorder, where the inhibition of complement 
CC   activation leads to a reduction of inflammatory symptoms associated with 
CC   a complement-mediated disorder such as an inflammatory disorder, 
CC   neurodegenerative disorder and a cardiovascular disorder; and the 
CC   complement mediated disorder is sepsis, rheumatoid arthritis, 
CC   membranoproliferative glomerulonephritis, multiple sclerosis, myasthenia 
CC   gravis, asthma, inflammatory bowel disease, immune complex-mediated acute
CC   inflammatory tissue injury, Alzheimer's disease, ischemia-reperfusion 
CC   injury caused by an event or treatment of myocardial infarct, stroke, 
CC   angioplasty, coronary artery bypass graft, cardiopulmonary bypass, or 
CC   hemodialysis; Guillain-Barre syndrome; and the complement mediated 
CC   disorder results from a treatment of a subject. (I) can exhibit reduced 
CC   or altered activity with respect to their native substrates. (I) has 
CC   increased selectivity or substrate specificity for a target substrate. 
CC   The present sequence represents a modified human scaffold protease 
CC   designated MT-SP1 (also known as matriptase, TADG-15, suppressor of 
CC   tumorigenicity 14, ST14), which is used in the exemplification of the 
CC   present invention. Note: The sequence data for this patent did not form 
CC   part of the printed specification but was obtained in electronic format 
CC   from USPTO at seqdata.uspto.gov/sequence.html?DocID=20070093443A1.
XX
SQ   Sequence 855 AA;

  Query Match             99.8%;  Score 4667;  DB 10;  Length 855;
  Best Local Similarity   99.8%;  
  Matches  853;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MGSDRARKGGGGPKDFGAGLKYNSRHEKVNGLEEGVEFLPVNNVKKVEKHGPGRWVVLAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGSDRARKGGGGPKDFGAGLKYNSRHEKVNGLEEGVEFLPVNNVKKVEKHGPGRWVVLAA 60

Qy         61 VLIGLLLVLLGIGFLVWHLQYRDVRVQKVFNGYMRITNENFVDAYENSNSTEFVSLASKV 120           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VLIGLLLVLLGIGFLVWHLQYRDVRVQKVFNGYMRITNENFVDAYENSNSTEFVSLASKV 120

Qy        121 KDALKLLYSGVPFLGPYHKESAVTAFSEGSVIAYYWSEFSIPQHLVEEAERVMAEERVVM 180           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KDALKLLYSGVPFLGPYHKESAVTAFSEGSVIAYYWSEFSIPQHLVEEAERVMAEERVVM 180

Qy        181 LPPRARSLKSFVVTSVVAFPTDSKTVQRTQDNSCSFGLHARGVELMRFTTPGFPDSPYPA 240           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LPPRARSLKSFVVTSVVAFPTDSKTVQRTQDNSCSFGLHARGVELMRFTTPGFPDSPYPA 240

Qy        241 HARCQWALRGDADSVLSLTFRSFDLASCDERGSDLVTVYNTLSPMEPHALVQLCGTYPPS 300           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HARCQWALRGDADSVLSLTFRSFDLASCDERGSDLVTVYNTLSPMEPHALVQLCGTYPPS 300

Qy        301 YNLTFHSSQNVLLITLITNTERRHPGFEATFFQLPRMSSCGGRLRKAQGTFNSPYYPGHY 360           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        361 PPNIDCTWNIEVPNNQHVKVRFKFFYLLEPGVPAGTCPKDYVEINGEKYCGERSQFVVTS 420           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 PPNIDCTWNIEVPNNQHVKVRFKFFYLLEPGVPAGTCPKDYVEINGEKYCGERSQFVVTS 420

Qy        421 NSNKITVRFHSDQSYTDTGFLAEYLSYDSSDPCPGQFTCRTGRCIRKELRCDGWADCTDH 480           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NSNKITVRFHSDQSYTDTGFLAEYLSYDSSDPCPGQFTCRTGRCIRKELRCDGWADCTDH 480

Qy        481 SDELNCSCDAGHQFTCKNKFCKPLFWVCDSVNDCGDNSDEQGCSCPAQTFRCSNGKCLSK 540           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 SDELNCSCDAGHQFTCKNKFCKPLFWVCDSVNDCGDNSDEQGCSCPAQTFRCSNGKCLSK 540

Qy        541 SQQCNGKDDCGDGSDEASCPKVNVVTCTKHTYRCLNGLCLSKGNPECDGKEDCSDGSDEK 600           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 SQQCNGKDDCGDGSDEASCPKVNVVTCTKHTYRCLNGLCLSKGNPECDGKEDCSDGSDEK 600

Qy        601 DCDCGLRSFTRQARVVGGTDADEGEWPWQVSLHALGQGHICGASLISPNWLVSAAHCYID 660           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 DCDCGLRSFTRQARVVGGTDADEGEWPWQVSLHALGQGHICGASLISPNWLVSAAHCYID 660

Qy        661 DRGFRYSDPTQWTAFLGLHDQSQRSAPGVQERRLKRIISHPFFNDFTFDYDIALLELEKP 720           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 DRGFRYSDPTQWTAFLGLHDQSQRSAPGVQERRLKRIISHPFFNDFTFDYDIALLELEKP 720

Qy        721 AEYSSMVRPISLPDASHVFPAGKAIWVTGWGHTQYGGTGALILQKGEIRVINQTTCENLL 780           |||||||||| |||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 AEYSSMVRPICLPDASHVFPAGKAIWVTGWGHTQYGGTGALILQKGEIRVINQTTCENLL 780

Qy        781 PQQITPRMMCVGFLSGGVDSCTGDSGGPLSSVEADGRIFQAGVVSWGDGCAQRNKPGVYT 840           ||||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||
Db        781 PQQITPRMMCVGFLSGGVDSCVGDSGGPLSSVEADGRIFQAGVVSWGDGCAQRNKPGVYT 840

Qy        841 RLPLFRDWIKENTGV 855
              |||||||||||||||
Db        841 RLPLFRDWIKENTGV 855
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656